DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 7 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, allocating interference avoidance margin to the secondary systems based on the estimated interference level and the number of devices, wherein the number of devices is determined by counting either of the  

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2011/0039499 (published 19 Dec. 2013) [hereinafter Jantti] teaches controlling the aggregate interference of a secondary system in cognitive radio network by allocating the interference margins in the secondary system. However, Jantti does not teach allocating interference avoidance margin to the secondary systems based on the estimated interference level and the number of devices, wherein the number of devices is determined by counting either of the master or the slave devices that could give higher interference to the primary system than the other of the master devices or the slave devices.
 	b. U.S. Pre-Grant Publ'n. No. 2013/0217429 (published 22 Aug. 2013) [hereinafter Kimura] teaches a power allocation unit may allocate a margin for reducing an interference risk upon transmission power allocation, and the communication control device further comprises a margin setting unit configured 
Additionally, all of the further limitations in 2 – 6, 8 - 12 and 14 - 18 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA

Art Unit 2471



/ROBERT J LOPATA/
February 9, 2022Primary Examiner, Art Unit 2471